UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6559


SYLVESTER GRAHAM,

                  Petitioner - Appellant,

             v.

NORA HUNT,

                  Respondent – Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:06-hc-02217-BO)


Submitted:    October 21, 2008              Decided:   October 27, 2008


Before MICHAEL, TRAXLER, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Sylvester Graham, Appellant Pro Se. Clarence Joe DelForge, III,
Assistant  Attorney   General,  Raleigh, North   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Sylvester Graham seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2000) petition.

The order is not appealable unless a circuit justice or judge

issues     a    certificate           of    appealability.            See     28     U.S.C.

§ 2253(c)(1) (2000).             A certificate of appealability will not

issue    absent        “a   substantial           showing    of    the     denial    of     a

constitutional         right.”         28    U.S.C.       § 2253(c)(2)       (2000).        A

prisoner       satisfies        this        standard        by    demonstrating          that

reasonable       jurists       would       find    that     any    assessment       of     the

constitutional         claims    by    the    district       court    is    debatable       or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                      See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                  We

have independently reviewed the record and conclude that Graham

has not made the requisite showing.                         Accordingly, we deny a

certificate       of    appealability          and     dismiss     the     appeal.          We

dispense       with     oral    argument          because    the     facts    and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                DISMISSED



                                              2